 1

 2


                                                           JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   DWAYNE MICHALE SHIRLEY,                    Case No. 8:19-cv-02078-JLS-PD

12                      Plaintiff,
                                                JUDGMENT
13          v.
14   ORANGE COUNTY, et al.,
15                      Defendants.
16
17
           Pursuant to Order Granting Stipulations for Voluntary Dismissal with
18
     Prejudice,
19
           IT IS ADJUDGED that the Second Amended Complaint and entire
20
     action is dismissed with prejudice.
21
22
     DATED: July 02, 2021
23
24                                   ____________________________________
25                                   JOSEPHINE L. STATON
                                     UNITED STATES DISTRICT JUDGE
26
27
28
